Citation Nr: 0505496	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-34 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to March 1969.  
He served in Vietnam.  His awards included the Combat 
Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  

In connection with this appeal the veteran and his wife 
testified at a personal hearing before the undersigned 
sitting in Jackson, Mississippi, in January 2004; a 
transcript of that hearing is associated with the claims 
file.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The veteran's PTSD is productive of moderate occupational 
and social impairment with reduced reliability and 
productivity due to manifestations such as insomnia, 
nightmares, anergia, intrusive thoughts, depressed mood, 
anger, emotional withdrawal, flashbacks, recurring dreams, 
hypervigilance, hyperstartle response, poor concentration, 
avoidance of people and places that arouse recollections of 
Vietnam, difficulty remembering certain aspects of his time 
in Vietnam, diminished interest in participation in 
significant activities, daily intrusive thoughts, 
depressed/sad and angry/irritable mood, congruent or 
alexithymic mood, slightly depressed affect, and visual 
perceptual disturbances.  

3.  The veteran's PTSD does not currently result in suicidal 
ideation, obsessional rituals that interfere with routine 
activities, illogical, obscure, or irrelevant speech, near-
continuous panic or depression, impaired impulse control, 
spatial disorientation, a neglect of personal appearance or 
hygiene, or other symptoms that affect his ability to 
function independently, appropriately, and effectively.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, and 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004)).  The Board must first ensure that VA 
has met these procedural obligations before reaching the 
merits of the veteran's claim.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA must specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable RO decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  In Pelegrini II, at 121, the Court held that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim," under 38 C.F.R. § 3.159(b).

The veteran filed his initial claim of entitlement to service 
connection for PTSD in August 2002, after the enactment of 
the VCAA.  The RO's initial decision was issued in November 
2002, after the veteran had been provided notice of the VCAA 
provisions in October 2002, in accordance with Quartuccio and 
Pelegrini II, supra. 

Regarding the veteran's initial claim for service connection 
for PTSD, in October 2002, the RO sent the veteran a letter 
explaining his role in the claims process and asking him to 
submit certain information.  The letter explained that VA's 
duty to assist included developing for all relevant evidence 
in the custody of a federal department or agency, such as VA 
medical records, Vet Center records, service medical records, 
Social Security Administration records, or evidence from 
other federal agencies; developing for private records and 
lay or other evidence; scheduling an examination or obtaining 
a medical opinion if necessary to decide the veteran's claim; 
and advising the veteran of what evidence that he should 
submit and what evidence VA will attempt to obtain on his 
behalf.  The October 2002 letter specifically advised the 
veteran that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, or 
other records from Federal agencies, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The letter also 
indicated that it was still the veteran's responsibility to 
ensure that such records were received by VA.  The veteran 
was further informed that to establish service connection for 
PTSD, the evidence must show a current disability and a 
medical nexus between such and the veteran's military 
service.  

In a rating decision dated in November 2002, the RO granted 
service connection for PTSD and assigned a 30 percent 
evaluation, effective August 16, 2002.  Thereafter, the 
veteran filed a notice of disagreement with respect to the 
assigned disability rating.  In an opinion, VA's General 
Counsel considered the question of whether VA must notify a 
claimant via a VCAA letter of the information and evidence 
necessary to substantiate an issue first raised in a notice 
of disagreement submitted in response to VA's notice of its 
decision on a claim for which VA has already notified the 
claimant of the information and evidence necessary to 
substantiate the claim.  The General Counsel held as follows:

Under 38 U.S.C. § 5103(a), the Department of Veterans 
Affairs (VA), upon receipt of a complete or 
substantially complete application, must notify the 
claimant of the information and evidence necessary to 
substantiate the claim for benefits.  Under 38 U.S.C. 
§ 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the "agency of 
original jurisdiction" must take development or review 
action it deems proper under applicable regulations and 
issue a statement of the case if the action does not 
resolve the disagreement either by grant of the 
benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103 notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice 
of the information and evidence necessary to 
substantiate the newly raised issue.  

See VAOPGCPREC 8-03 (December 22, 2003).  The Board finds 
that, in the veteran's case, further notice from VA to the 
veteran is not required with regard to his claim for a higher 
initial rating for PTSD discussed herein because documents 
issued to the veteran coincident with his service connection 
claim and documents issued to the veteran subsequent to his 
claim for a higher initial rating provided notice sufficient 
to enable him to prepare and present argument directly 
pertinent to his appeal.  

Specifically, in addition to the information as to VA's role 
and the veteran's role in obtaining evidence, provided to the 
veteran in connection with his service connection claim, the 
October 2003 statement of the case informed the veteran of 
the reasons for which his disability rating claim had been 
denied, the evidence considered in denying the claim, and the 
evidence the veteran still needed to submit to substantiate 
his claim.  Specifically, the veteran was advised of the 
General Rating Formula for Mental Disorders as well as the 
symptomatology he must demonstrate in order to meet the next 
highest disability rating of 50 percent.   

The veteran was also afforded opportunity to submit 
additional evidence and argument in support of his claim.  
Specifically, the veteran presented personal testimony in 
this case before the undersigned Veterans Law Judge.  Based 
on the nature of the information provided to the veteran, and 
that the veteran had time to respond to each of the above 
documents, the Board concludes that the veteran has been 
afforded appropriate notice under VCAA, consistent with the 
applicable legal criteria.  

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  Pertinent to his initial 
rating claim, treatment records from the Tuscaloosa VA 
Medical Center and a VA examination report dated in November 
2002 were associated with the claims file.  The veteran has 
not identified other outstanding records that he wants VA to 
obtain relevant to his claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  In this case, the veteran was 
afforded a VA examination in November 2002.  The examination 
was conducted by a physician who considered factors relevant 
to the veteran's claim and the examination report contains 
findings pertinent to the veteran's PTSD.  The veteran has 
not submitted medical evidence that suggests a change in the 
nature or severity of his service-connected PTSD since 
November 2002.  In fact, at the veteran's January 2004 Travel 
Board hearing, he indicated that he had not had any change in 
his PTSD symptomatology since the time of his VA examination.  
The veteran has not contended that the VA examination is 
inadequate for rating purposes.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review on the merits of the claim.  


II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  

The evidence to be considered in the appeal of an initial 
assignment of a disability rating is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that in cases of disagreement with an 
initially assigned disability evaluation, it was possible for 
a veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2004).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  The use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)). 

The criteria for a 30 percent rating are:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

III.  Factual Background

The relevant medical evidence includes VA treatment records 
from the Tuscaloosa VA Medical Center as well as the report 
of a November 2002 VA examination for compensation purposes.  

VA treatment records reveal that in August 2002, the veteran 
complained of insomnia, nightmares, anergia, intrusive 
thoughts, depressed mood, anger, emotional withdrawal, and 
startle reflex.  He indicated that he was currently employed 
as a shop supervisor at a welding company.  The veteran 
stated that he had worked there for two years and denied any 
difficulties or conflicts with his job, coworkers, or 
supervisors.  His appearance was neat and age appropriate 
with adequate grooming and hygiene.  His speech was coherent 
with an appropriate rate and volume.  The veteran's thought 
processes and associations were coherent, logical, and goal-
directed.  The veteran did not have hallucinations, 
delusions, or paranoia.  He did report intrusive thoughts 
daily, occurring both during the daytime and nighttime.  
Daytime thoughts were described as brief, resulting in no 
impact in occupational performance.  Nighttime thoughts 
resulted in sleep difficulties, especially late-term 
insomnia.  The veteran also described thoughts as producing 
mood changes, as confirmed by his wife.  She described the 
veteran's mood as depressed and angry.  The veteran was not 
homicidal or suicidal.  He had limited insight and good 
judgment.  The veteran was oriented to person, place, time, 
and situation.  He had a good fund of knowledge.  The 
veteran's mood was depressed/sad and angry/irritable.  His 
affect was mood congruent.  The veteran was given a diagnosis 
of chronic, moderate PTSD.  A Global Assessment of 
Functioning (GAF) score of 69 was assigned.  

In September 2002 the veteran complained of nightmares and 
insomnia.  He described one particular recurring nightmare 
that resulted in tossing in his sleep and fighting with a 
Vietnamese soldier to the point of choking his wife one 
night.  The veteran's appearance was clean and it was noted 
that he was casually dressed.  The physician observed that 
the veteran was pleasant and cooperative with the interview 
and his mood was euthymic.  The veteran's affect was in full 
range and congruent to his mood.  His speech was of normal 
rate and rhythm.  No psychomotor agitation or retardation was 
observed.  The veteran denied perceptual disturbances.  His 
thought form/content was goal-oriented and no delusions were 
present.  The veteran was alert and oriented times three and 
his sensorium was clear.  Insight and judgment were intact.  
He denied suicidal or homicidal ideation.  Prolonged PTSD was 
diagnosed.  It was noted that the veteran's PTSD 
symptomatology improved as he had reported better sleep and 
fewer nightmares.  

The November 2002 VA examination reflects subjective 
complaints of a recurring dream about a military experience 
in Vietnam, flashbacks, difficulty sleeping, outbursts of 
anger, difficulty concentrating, hypervigilance, hyperstartle 
response, avoidance of people and places that arouse 
recollections of Vietnam, difficulty remembering certain 
aspects of his time in Vietnam, diminished interest in 
participation in significant activities, and feelings of 
detachment from others.  The examiner indicated that the 
veteran had never been hospitalized for psychiatric reasons, 
but that he had been attending the Tuscaloosa VA Outpatient 
Clinic for the prior six months.

The veteran described working various jobs since his return 
from Vietnam.  He indicated that he worked for the Beloit 
Manhattan Company, a paper company, for 16 years as a 
supervisor until early 2000 when the company was bought out.  
The veteran stated that he had been married for 32 years and 
had two grown children and two grandchildren.  The veteran 
indicated that his current daily activities included working 
from 6:30 a.m. until 4:30 p.m., reading the newspaper once a 
week, reading car magazines, working with old cars, and 
occasionally attending church.  He no longer went hunting and 
fishing.  

On the mental status examination, the veteran was neatly 
dressed and properly groomed.  He was cooperative and 
attentive without any guarding or evasiveness.  The veteran 
exhibited no unusual behavior or psychomotor activity.  His 
speech was normal in rate and volume.  When asked about his 
mood, the veteran responded that it depended on what he was 
doing.  He stated, "I don't like crowds and I don't like 
people.  I'm happiest when I'm alone working on my cars and 
my workshop."  The examiner noted that the veteran's mood 
was alexithymic.  The examiner specifically observed that the 
veteran strongly agreed with the statements 'I am often 
confused by what emotion I am feeling' and 'It is difficult 
for me to find the right words for my feelings.'  Affect was 
slightly depressed.  There was nothing to indicate the 
presence of a thought disorder. Orientation as to person, 
place, and time was within normal limits.  Memory was intact 
and intelligence was gauged to be about average.  Insight was 
fair and judgment was considered reliable.  

The examiner diagnosed chronic PTSD and assigned a current 
GAF score of 50.  The examiner indicated that the highest GAF 
score in the last year was unknown.  The examiner also stated 
that the veteran clearly met the DSM-IV criteria for PTSD.  
Reportedly, the veteran had struggled along for 30 years with 
symptoms that seriously impaired his social and occupational 
functioning but had finally entered into treatment at the 
Tuscaloosa VA Medical Center. 

In July 2003 the veteran entered a PTSD program at the 
Tuscaloosa VA Medical Center.  A psychiatric evaluation at 
such time revealed primary complaints of sleepiness and 
nightmares.  The veteran denied previous suicide attempts and 
a history of violence.  He indicated that he was currently 
employed and living with his wife.  The veteran was clean, 
casually dressed, cooperative, and calm.  He was also alert, 
oriented, and intact.  The veteran's speech was at a normal 
rate and tone and his motor activity was within normal 
limits.  His mood was euthymic and his affect was appropriate 
and of a full range.  The veteran's thought process was 
logical and goal-directed.  It was observed that the veteran 
had visual perceptual disturbances, but there was no evidence 
of psychotic symptoms.  The veteran denied suicidal or 
homicidal ideation.  The veteran was given a diagnosis of 
PTSD and a GAF score of 50 was assigned.  

A VA treatment note also dated in July 2003 reflects that 
complaints of nightmares, flashbacks, and insomnia.  It was 
noted that the veteran was employed as shop supervisor for a 
welding company and had taken time off to attend treatment.  
The veteran indicated that he did not like crowds or loud 
noises.  He also stated that he did not get along well with 
others and had poor concentration.  The veteran's problem 
list included insomnia resulting from nightmares of combat, 
which interfered with daily activities of living.  Another 
problem was social isolation as the veteran stated a lack of 
socialization and expressed a desire for increased ability to 
socialize.  

In August 2003, at the termination of his PTSD program, it 
was recorded that the veteran participated with a 
satisfactory effort.  He was able to report a decrease in his 
level of depression, an increase in his amount of time able 
to sleep without waking, and a decrease in the amount of 
waking during the night as a result of nightmares and 
arousal.  The veteran verbalized a desire to pursue functions 
increasing his socialization and getting involved in personal 
interests he had abandoned in the past.  

The reported symptoms from treatment and the compensation 
examination were generally consistent with the veteran's 
testimony before the undersigned in January 2004 at the RO.  
His flashbacks from Vietnam centered on other servicemen who 
had not survived.  The veteran explained that he rarely slept 
for more than a few hours and his sleep had decreased as he 
had gotten older.  He further testified that he tried to keep 
busy and his current employment was in a family shop with 
relatively few employees.  

IV. Analysis

The November 2002 rating decision on appeal granted service 
connection for PTSD and assigned a 30 percent disability 
rating, effective August 16, 2002, pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  The veteran contends that his 
PTSD symptomatology includes nightmares, difficulty sleeping, 
and problems making and keeping friends.  As such, the 
veteran contends that a 100 percent evaluation is warranted.

After review of all the evidence of record, including the 
evidence set forth above, the Board finds that an initial 
disability rating of 50 percent is warranted as the veteran's 
PTSD symptoms are more severe than as reflected by the 
assigned 30 percent disability rating.  

The evidence shows that the veteran has subjective PTSD 
symptomatology of insomnia, nightmares, anergia, intrusive 
thoughts, depressed mood, anger, emotional withdrawal, 
flashbacks, recurring dreams, hypervigilance, hyperstartle 
response, poor concentration, avoidance of people and places 
that around recollections of Vietnam, difficulty remembering 
certain aspects of his time in Vietnam, and diminished 
interest in participation in significant activities.

The medical evidence includes objectively reported 
manifestations of PTSD of daily intrusive thoughts, 
depressed/sad and angry/irritable mood, congruent or 
alexithymic mood, slightly depressed affect, and visual 
perceptual disturbances.  Regarding employment, the veteran 
is currently employed as a shop supervisor at a welding 
company.  

The Board notes that a GAF score of 69 was assigned in August 
2002 and a score of 50 was assigned at both the November 2002 
VA examination and in July 2003.  The DSM-IV contemplates 
that the GAF scale will be used to gauge a person's level of 
functioning at the time of the evaluation (i.e., the current 
period) because ratings of current functioning will generally 
reflect the need for treatment or care.  Id.  A GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The GAF 
scale ranges from 1 to 100.  A GAF score of 41 to 50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or, any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 61 to 70 contemplates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or, school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See DSM-IV.  

The veteran has consistently presented a neat appearance with 
adequate grooming and hygiene, coherent and appropriate 
speech, denied suicidal and homicidal ideations, has been 
oriented to person, place, and time, and has had intact 
insight and judgment as well as logical and goal-directed 
thought process.  Nonetheless, despite participation in a 
PTSD treatment program, the Board finds that the veteran's 
above-described PTSD symptomatology, as well as his repeated 
GAF evaluation of 50, more nearly approximates the level of 
occupational and social impairment warranting an evaluation 
of 50 percent throughout the initial rating period.  

The Board further finds, however, that the evidence of record 
does not support the conclusion that the veteran's PTSD is 
productive of severe or total occupational and social 
impairment, warranting an evaluation of 70 or 100 percent, 
respectively.  

As previously set forth, a 70 percent rating is appropriate 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  The evidence does 
not show such deficiencies in most areas.  The record, for 
example, does not reveal suicidal or homicidal ideation or 
incidents of impaired impulse control (such as unprovoked 
irritability with periods of violence).  The veteran has 
never reported suicidal or homicidal ideation and, in July 
2003, denied a history of violence.  There is also no 
evidence of obsessional rituals that interfere with routine 
activities and the veteran's speech has not been described as 
illogical, obscure, or irrelevant.  He has not been shown to 
have near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively.  There is also no evidence of spatial 
disorientation or neglect of personal appearance and hygiene.  
As the veteran does not manifest symptoms necessary for a 70 
percent disability rating and his overall disability picture 
does not more nearly approximate severe occupational and 
social impairment, a 70 percent disability rating is not for 
assignment.  

Further, the evidence does not support the contention that 
the veteran's PTSD is productive of total occupational and 
social impairment, warranting an evaluation of 100 percent.  
The medical evidence does not show total social withdrawal, 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting himself or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  The GAF scores 
of 50 and 69 are also not consistent with a higher degree of 
overall impairment, particularly when considered with the 
symptomatology and clinical findings that have been reported.  
Significantly, the veteran has maintained gainful employment 
as a shop supervisor at a small welding company.  As such, a 
100 percent disability rating for the veteran's service-
connected PTSD is not warranted. 

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).  

The veteran participated in a PTSD treatment program at 
Tuscaloosa VA Medical Center from July 2003 to August 2003.  
Treatment records indicate that the veteran commuted from 
home for each day's sessions.  Although the veteran took time 
off from work to attend such treatment sessions, he was not 
hospitalized.  The medical evidence shows that the objective 
manifestations of the veteran's PTSD are amongst those 
contemplated by the schedular criteria and considered in the 
50 percent rating assignment.  In sum, there is no indication 
in the record that the average industrial impairment from the 
veteran's service-connected PTSD would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.  The veteran, of 
course, may apply to the RO to reopen his claim for increased 
compensation at any time.  


ORDER

An initial evaluation of 50 percent for service-connected 
PTSD is granted, subject to the laws and regulations 
governing the payment of monetary awards.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


